--------------------------------------------------------------------------------

Exhibit 10.2
 
SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Agreement”), is made
and entered into as of May 5, 2008 (the “Effective Date”), by and among James
River Coal Company, a corporation organized under the laws of Virginia (“JRCC”),
and certain of JRCC’s Subsidiaries identified on the signature pages hereof, as
borrowers (such Subsidiaries, together with JRCC, are referred to hereinafter
each individually as a “Borrower”, and collectively, jointly and severally, as
the “Borrowers”), and the other credit parties hereto, identified on the
signature pages hereof as Guarantors (together, the Borrowers and Guarantors,
the “Credit Parties”), the lenders party hereto from time to time (the
“Lenders”), General Electric Capital Corporation (“GECC”), a corporation formed
under the laws of Delaware, as co-lead arranger and administrative agent for the
Lenders (in such capacity, together with its successors and assigns, if any, the
“Administrative Agent”) and as collateral agent for the Lenders (in such
capacity, the “Collateral Agent”), with Morgan Stanley Senior Funding, Inc.,
having acted as co-lead arranger for the Lenders with GECC.


W I T N E S S E T H:
 
WHEREAS, the Borrowers, the other Credit Parties signatory thereto, the Lenders
and L/C Issuers party thereto, and the Administrative Agent are parties to that
certain Revolving Credit Agreement, dated as of February 26, 2007 (as amended,
restated, supplemented and revised from time to time, the “Credit Agreement”),
pursuant to which the Lenders have committed to make certain loans and other
extensions of credit to the Borrowers upon the terms and conditions set forth
therein; and
 
WHEREAS, the Borrowers have requested that the Lenders make certain changes to
the Credit Agreement and that the Lenders consent to certain actions of the
Borrowers; and
 
WHEREAS, the Lenders are willing, upon and subject to certain conditions, to
amend the Credit Agreement in certain respects, all in accordance with and
subject to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
 
1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement.
 
2.           Waiver. The Administrative Agent and the undersigned Lenders,
subject to the terms and conditions of this Agreement, including without
limitation the conditions to effectiveness specified in Section 7 below, hereby
waive any Default or Event of Default solely occurring by reason of the
Borrower’s failure to comply with (a) the Minimum Consolidated EBITDA covenant
set forth in Section 10.01 of the Credit Agreement solely for the period ending
March 31, 2008 and (b) the Leverage Ratio covenant set forth in Section 10.02
solely for the period ending March 31, 2008.
 

--------------------------------------------------------------------------------


 
3.           Amendments to the Credit Agreement.  
 
(a)           Section 1.01 of the Credit Agreement, Definitions, is hereby
amended by adding the following definitions in the appropriate alphabetical
order:
 
“Second Amendment Date” means the effective date of the Waiver and Second
Amendment to Revolving Credit Agreement dated as of May 5, 2008.


“Senior Notes” means the 9.375% Senior Notes Due 2012 issued pursuant to the
Indenture.
 
(b)           Section 1.01 of the Credit Agreement, Definitions, is hereby
amended by deleting the definitions of “Consolidated EBITDA” and “Leverage
Ratio” in their entirety and substituting in lieu thereof the following:
 
“Consolidated EBITDA” means, with respect to any Person for any period, the
consolidated Net Income of such Person for such period plus, without
duplication, the sum of the following amounts of such Person for such period to
the extent deducted in the determination of consolidated Net Income of such
Person for such period:  (a) Net Interest Expense and all fees and charges in
connection with the Agreement, the Term Credit Agreement and the Prior Credit
Agreement, (b) provisions for federal, state, local and foreign income, value
added and similar Taxes, (c) depreciation expense, (d) amortization expense, (e)
non-cash extraordinary, unusual or non-recurring losses (determined on an after
tax basis), (f) fees due and payable to Wachovia Bank, N.A. in connection with
cash management services for deposit accounts maintained at Wachovia Bank, N.A.
in an aggregate amount not to exceed $300,000 in any fiscal year, and (g)
non-cash expenses from the granting of stock options and restricted stock grants
minus, the amount of non-cash extraordinary, unusual or non-recurring gains
(determined on an after tax basis) of such Person for such period to the extent
added in the determination of consolidated Net Income of such Person for such
period.  For the avoidance of doubt, the calculation of Consolidated EBITDA
shall exclude, any non-cash prepaid asset write-off related to KRP in the amount
of $1,800,000 (one million eight hundred thousand dollars) for the Fiscal Year
ending December 31, 2008.


“Leverage Ratio” ” means, as of any date of determination (a) the amount of
Senior Funded Indebtedness as of such date, divided by (b) the amount of
Consolidated EBITDA of the Borrowers and their Subsidiaries for the twelve (12)
month period most recently ended prior to that date; provided that,
notwithstanding anything contained herein to the contrary, for purposes of
calculating the Leverage Ratio for the fiscal quarter ending as of (i) June 30,
2008, the amount of Consolidated EBITDA required in clause (b) of this
definition shall be determined by taking the amount of Consolidated EBITDA for
the six months ended as of June 30, 2008 and multiplying that amount by two
(i.e. 6 months Consolidated EBITDA times 2) and (ii) September 30, 2008, the
amount of Consolidated EBITDA required in clause (b) of this definition shall be
determined by taking the amount of Consolidated EBITDA for the nine months ended
as of September 30, 2008 and multiplying that amount by four and dividing the
result by three (i.e. 9 months Consolidated EBITDA times 4/3).
 
2

--------------------------------------------------------------------------------


 
(c)           Section 9.05 of the Credit Agreement, Limitation on Issuance of
Equity Interests, is hereby amended by deleting clause (e) in its entirety and
inserting the following in lieu thereof:


“(e) issuances of Equity Interests (other than Disqualified Equity Interests)
consisting solely of common stock of JRCC, to the holders of the Senior Notes in
exchange for, or as a redemption or repayment of, any or all such Senior Notes.”
 
(d)           Section 10.01, Minimum Consolidated EBITDA, of the Credit
Agreement is hereby amended by deleting such Section in its entirety and
inserting the following in lieu thereof:
 
        “SECTION 10.01 Minimum Consolidated EBITDA.  The Credit Parties shall
not permit Consolidated EBITDA for the indicated period ending on any date set
forth in the table below to be less than the amount set forth opposite such
date:
 



 
Measurement Period Ending
 
Consolidated
EBITDA
 
 
June 30, 2008
(6 Months)
$8.6 million
 
September 30, 2008
(9 Months)
$27.5 million
 
December 31, 2008
(12 Months)
$41.0 million
 
March 31, 2009
(12 Months)
$54.1 million
 
June 30, 2009
(12 Months)
$61.3 million
 
September 30, 2009
(12 Months)
$72.2 million
 
December 31, 2009
(12 Months)
$78.9 million
 
March 31, 2010
(12 Months)
$78.9 million
 
June 30, 2010
(12 Months)
$78.1 million
 
September 30, 2010
(12 Months)
$76.5 million
 
December 31, 2010
(12 Months)
$78.8 million



 
(e)           Section 10.02, Leverage Ratio, of the Credit Agreement is hereby
amended by deleting such Section in its entirety and inserting the following in
lieu thereof:
 
 
        “SECTION 10.02   Leverage Ratio.  The Credit Parties shall not permit
the Leverage Ratio for the Credit Parties as of any date set forth in the table
below to be greater than the amount set forth opposite such date:
 
3

--------------------------------------------------------------------------------


 

 
Measurement Period Ending
 
Leverage Ratio
 
June 30, 2008
5.0x
 
September 30, 2008
3.0x
 
December 31, 2008
2.6x
 
March 31, 2009
2.2x
 
June 30, 2009
1.7x
 
September 30, 2009
1.5x
 
December 31, 2009
1.5x
 
March 31, 2010
1.5x
 
June 30, 2010
1.5x
 
September 30, 2010
1.6x
 
December 31, 2010
1.5x



4.           Affirmation and Acknowledgment of the Borrowers.  The Borrowers
hereby ratify and confirm all of their Obligations to the Lenders, including,
without limitation, the Loans, and the Borrowers hereby affirm their absolute
and unconditional promise to pay to the Lenders all indebtedness, obligations
and liabilities in respect of the Loans, the Letters of Credit, and all other
amounts due under the Credit Agreement and the other Loan Documents as amended
hereby.  The Borrowers hereby confirm that the Obligations are and remain
secured pursuant to the Loan Documents and pursuant to all other instruments and
documents executed and delivered by the Borrowers as security for the
Obligations.
 
5.           No Other Waivers, Amendments or Consents.  Except for the waiver in
Section 2, the consents in Section 3 hereof and the amendments expressly set
forth and referred to in Section 4 hereof, the Credit Agreement shall remain
unchanged and in full force and effect.  The waiver and consents contained
herein shall not extend beyond the terms expressly set forth herein for such
waiver and consents, nor impair any right or power accruing to the
Administrative Agent or any Lender with respect to any other Default or Event of
Default or any Default or Event of Default which occurs after the date
hereof.  Nothing in this Agreement is intended or shall be construed to be a
novation of any Obligations or any part of the Credit Agreement or any of the
other Loan Documents or to affect, modify or impair the continuity or perfection
of the Administrative Agent’s Liens under the Credit Agreement and Loan
Documents.
 
6.           Representations, Warranties and Covenants.  To induce the
undersigned Lenders to enter into this Agreement, the Credit Parties hereby
warrant, represent and covenant to and with to the Lenders and the
Administrative Agent that: (a) this Agreement has been duly authorized, executed
and delivered by the Credit Parties; (b) this Agreement and the Credit Agreement
as amended hereby constitute legal, valid and binding obligations of the Credit
Parties, enforceable in accordance with their respective terms; (c) after giving
effect to this Agreement, no Default or Event of Default has occurred and is
continuing as of this date; (d) no approval or consent of, or filing with, any
governmental agency or authority is required to make valid and legally binding
the execution, delivery or performance by the Credit Parties of this Agreement
or the Credit Agreement as amended hereby; and (e) after giving effect to this
Agreement, all of the representations and warranties made by the Credit Parties
in the Credit Agreement are true and correct in all material respects on and as
of the date of this Agreement (except to the extent that any such
representations or warranties expressly referred to a specific prior date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement or the other Loan Documents).  Any breach by the Credit Parties
of any of its representations, warranties and covenants contained in this
Section 7 shall be an Event of Default under the Credit Agreement.
 
4

--------------------------------------------------------------------------------


 
7.            Conditions to Effectiveness.  This Agreement shall not become
effective unless and until the Administrative Agent has received (a) payment
from the Borrowers of an amendment fee in an amount equal to 0.25% times the
Commitments, (b) one or more counterparts of this Agreement, duly executed,
completed and delivered by the Borrowers, the other Credit Parties and the
Required Lenders and (c) a fully-executed amendment to the Term Credit
Agreement, in substantially the form attached hereto as Exhibit A.
 
8.           Reimbursement of Expenses.  The Borrowers hereby agree to reimburse
the Administrative Agent on demand for all reasonable fees and reasonable
out-of-pocket costs and expenses (including without limitation the reasonable
and actual fees and expenses of its counsel) incurred by the Administrative
Agent in connection with the negotiation, documentation and consummation of this
Agreement and the other documents executed in connection herewith and the
transactions contemplated hereby.
 
9.           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO BE
PERFORMED ENTIRELY WITHIN SAID STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
 
10.           Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  To the extent permitted by applicable law, the Borrowers hereby
waive any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.
 
11.           Counterparts.  This Agreement may be executed in any number of
several counterparts, all of which shall be deemed to constitute but one
original and shall be binding upon all parties, their successors and permitted
assigns.  Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.
 
12.           Entire Agreement.  The Credit Agreement as amended through this
Agreement embodies the entire agreement between the parties hereto relating to
the subject matter thereof and supersedes all prior agreements, representations
and understandings, if any, relating to the subject matter thereof.
 
13.           No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
5

--------------------------------------------------------------------------------


 
14.           No Third Party Reliance.  This Agreement is solely for the benefit
of the parties signatory hereto, their successors and permitted assigns.  No
waiver, consent or amendment pursuant to this Agreement may be relied upon by
any third parties.
 
15.           Release.  The Credit Parties hereby remise, release, acquit,
satisfy and forever discharge the Lenders, the Administrative Agent, the
Collateral Agent, and the L/C Issuer and their respective agents, employees,
officers, directors, predecessors, attorneys and all others acting or purporting
to act on behalf of or at the direction of the Lenders, the Administrative
Agent, the Collateral Agent, or the L/C Issuer of and from any and all manner of
actions, causes of action, suit, debts, accounts, covenants, contracts,
controversies, agreements, variances, damages, judgments, claims and demands
whatsoever, in law or in equity, which any of such parties ever had or now has
against the Lenders, the Administrative Agent, the Collateral Agent, and the L/C
Issuer their respective agents, employees, officers, directors, attorneys and
all persons acting or purporting to act on behalf of or at the direction of the
Lenders or the Administrative Agent (“Releasees”), for, upon or by reason of any
matter, cause or thing whatsoever arising from, in connection with or in
relation to the Credit Agreement or any of the other Loan Documents (including
this Agreement) through the date hereof.  Without limiting the generality of the
foregoing, the Credit Parties waive and affirmatively agree not to allege or
otherwise pursue any defenses, affirmative defenses, counterclaims, claims,
causes of action, setoffs or other rights they do, shall or may have as of the
date hereof, including, but not limited to, the rights to contest any conduct of
the Lenders, Administrative Agent or other Releasees on or prior to the date
hereof.
 


[Remainder of page intentionally blank; next page is signature page]
 
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Second Amendment to Revolving
Credit Agreement to be duly executed by their respective officers or
representatives thereunto duly authorized, as of the date first above written.
 

  BORROWERS:         JAMES RIVER COAL COMPANY  
 
         


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
             
JAMES RIVER COAL SERVICE COMPANY
             


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
              LEECO, INC.              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
              TRIAD MINING, INC.              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
              TRIAD UNDERGROUND MINING, LLC              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
     

 
 
JAMES RIVER COAL COMPANY
SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


 
 

        BLEDSOE COAL CORPORATION              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
              JOHNS CREEK ELKHORN COAL CORPORATION              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
              JAMES RIVER COAL SALES, INC.              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
              BLEDSOE COAL LEASING COMPANY              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer

              BLUE DIAMOND COAL COMPANY              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
     

 
JAMES RIVER COAL COMPANY
SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


 

        MCCOY ELKHORN COAL CORPORATION              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
              GUARANTORS:               BDCC HOLDING COMPANY, INC.              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
              EOLIA RESOURCES, INC.              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
              SHAMROCK COAL COMPANY, INCORPORATED              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
              JOHNS CREEK COAL COMPANY              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
     

 
JAMES RIVER COAL COMPANY
SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


 

        JOHNS CREEK PROCESSING COMPANY              


By:
/s/ Peter T. Socha
   
Name: Peter T. Socha
   
Title: Chief Executive Officer
     

 
JAMES RIVER COAL COMPANY
SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


 

         
LENDER, ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
         
GENERAL ELECTRIC CAPITAL CORPORATION
             


By:
/s/ James DeSantis
   
Name: James DeSantis
   
Title: Duly Authorized Signatory

 
JAMES RIVER COAL COMPANY
SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


 
Exhibit A


[Term Loan Credit Agreement Amendment]

